In an action to recover for work, labor and services rendered, defendants appeal from a judgment of the Supreme Court, Nassau County, entered March 28, 1978, which is in favor of the plaintiff, after a nonjury trial. Judgment affirmed, with costs. The trial court found that plaintiff’s right to recovery was grounded on an account stated as of December 15, 1971. Since the cause of action did not accrue until that date, the action was timely commenced (see Siepka v Bogulski, 164 Misc 831; see, also, Schutz v Morette, 146 NY 137). The remainder of defendants’ arguments rest mainly on their contention that the Trial Judge’s findings of fact were erroneous. However, since the Trial Judge’s findings rest essentially on his assessment of the credibility of the witnesses, they may not be disturbed on this appeal. Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.